Case 1:19-cv-02242-RLY-MJD Document 27 Filed 09/04/19 Page 1 of 3 PageID #: 119



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  JANE DOE,                                   )
                                              )
                Plaintiff.                    )       Cause No.: 1:19-cv-02242-RLY-MJD
                                              )
                                              )
 vs.                                          )
                                              )
                                              )
  LEBANON COMMUNITY SCHOOL                    )
  CORPORATION,                                )
                                              )
                Defendant.                    )

             DEFENDANT’S PRELIMINARY WITNESS AND EXHIBIT LIST

        Defendant Lebanon Community School Corporation (“LCSC”), by counsel, submits its

 Preliminary Witness and Exhibit List:

                                          WITNESSES

    1. Jane Doe, Plaintiff.

    2. Mother of Jane Doe.

    3. Father of Jane Doe.

    4. Mary Dickerson, Assistant Principal at Perryworth Elementary (Lebanon).

    5. Kevin O’Rourke, Lebanon High School Principal.

    6. Albert Hendrix, Lebanon Schools Police Department Resource Officer.

    7. Steve Smith, Chief of Police for Lebanon Schools Police Department.

    8. All witnesses and parties deposed in the course of this litigation.

    9. Any witness identified in discovery.

    10. Rebuttal witnesses.

    11. Witnesses necessary for authentication of documents or evidence.

                                                  1
Case 1:19-cv-02242-RLY-MJD Document 27 Filed 09/04/19 Page 2 of 3 PageID #: 120



                                              EXHIBITS

    1. Lebanon Police Department Report (2014).

    2. Lebanon Police Department Report (2016).

    3. Emails between LCSC employees and Plaintiff.

    4. Emails between LCSC employees and Plaintiff’s family.

    5. Mary Dickerson notes of communication with Plaintiff and her family.

    6. Kevin O’Rourke notes of disciplinary measures.

    7. Plaintiff’s LCSC student file.

    8. Any exhibits from any deposition taken in this case.

    9. Any exhibit identified by Plaintiff.

    10. Any documents produced in discovery.

    11. Any depositions taken by any party in this case.

    12. Any exhibit necessary for impeachment.


 Date: September 4, 2019                             Respectfully Submitted,


                                                     /s/ Brent R. Borg__________________
                                                     Brent R. Borg, Atty. No. 27415-29
                                                     Andrew M. Manna, Atty. No. 24290-49
                                                     Kaitlyn E. Collyer, Atty. No. 33983-49
                                                     CHURCH CHURCH HITTLE + ANTRIM
                                                     10765 Lantern Rd, Suite 201
                                                     Fishers, IN 46038
                                                     BBorg@cchalaw.com
                                                     Andrew@cchalaw.com
                                                     KCollyer@cchalaw.com

                                                     Attorneys for Defendants




                                                 2
Case 1:19-cv-02242-RLY-MJD Document 27 Filed 09/04/19 Page 3 of 3 PageID #: 121



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 4th day of September, a true and exact copy of the foregoing

 was filed electronically via the Court’s Electronic filing system. Notice of this filing was sent to

 the following persons by operation of the Court’s Electronic filing system:


  Brett Osborne                                        Michael L. Schultz
  HOCKER & ASSOCIATES, LLC                             PARR RICHEY FRANDSEN PATTERSON
  6626 E. 75th St., Suite 410                          KRUSE LLP
  Indianapolis, IN 46250                               251 N. Illinois Street, Suite 1800
  bosborne@hockerlaw.com                               Indianapolis, IN 46204
                                                       mschultz@parrlaw.com
  Attorney for Plaintiff
                                                       Attorney for Defendant

  Kent M. Frandsen
  PARR RICHEY FRANDSEN PATTERSON
  KRUSE LLP
  225 West Main Street
  PO Box 668
  Lebanon, IN 46052
  kfrandsen@parrlaw.com

  Attorney for Defendant


                                                         /s/ Brent R. Borg__________________
                                                         Brent R. Borg, Atty. No. 27415-29

 CHURCH CHURCH HITTLE + ANTRIM
 10765 Lantern Road, Suite 201
 Fishers, IN 46038




                                                   3
